Citation Nr: 0518337	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Type II, diabetes 
mellitus, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973, 
March 1976 to March 1980, and from October 1980 to August 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran has also claimed service connection for blurred 
vision, including as secondary to diabetes mellitus.  See 
Statement in Support of Claim, dated October 11, 2001.  
Although this claim was incorporated into a supplemental 
statement of the case, a rating decision has not been issued 
and the veteran has not had the opportunity to appeal.  
Therefore, this claim is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam.  

2.  The veteran's diabetes mellitus is not of service origin, 
to include being manifested to a compensable degree within 
one year following discharge from service, nor is it related 
to any in-service disease or injury.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Additionally, the Board notes here that the record contains 
an October 2001 document as signed by the veteran in which he 
stated that VA had informed him of the VCAA.  He indicated 
that he was aware of the information and evidence that he was 
to provide to VA and which information and evidence that VA 
would attempt to obtain on his behalf.  Moreover, a VCAA 
letter was sent to the veteran in August 2004.  Thus, he was 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed and of what 
was required to substantiate his claim.  Specifically, these 
documents notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service VA medical records, and statements and 
testimony from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Service connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

Establishing service connection requires medical evidence of 
a current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In addition, service connection for diabetes mellitus may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004). 

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to an herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e), including Type II diabetes, shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) 
(2004).  In addition, the United States Court of Appeals for 
the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The provisions of 38 C.F.R. § 3.307(a)(6) state that service 
in Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Service records reflect that the veteran was awarded the 
Vietnam Service Medal, the National Defense Service Medal, 
the Republic of Vietnam Gallantry Cross Unit Citation with 
Palm, the Republic of Vietnam Campaign Medal.  

The veteran's service medical records are negative for 
complaints or findings of diabetes mellitus.  Post-service VA 
examination in January 1975 revealed that his endocrine 
system was normal.  VA examination in September 1995 was 
negative for any complaints or findings of diabetes mellitus.  
A VA treatment record dated in August 2001 notes that the 
veteran reported being told that he had diabetes.  VA 
treatment records dated in April 2002 show that the veteran 
was diagnosed as having new onset diabetes.

In January 2002, the RO requested that the National Personnel 
Records Center (NPRC) confirm the veteran's dates of service 
in Vietnam.  The NPRC responded that the veteran served in 
Thailand from June 4, 1972 to July 31, 1972.  It was also 
noted that the service record indicated that the veteran was 
attached to a unit that could have been assigned to ship or 
to shore, so a possibility existed that he set foot in 
Vietnam.  However, the NPRC stated that the record provided 
no conclusive proof of service in country.

Literature provided by the veteran showed that Agent Orange 
was used in Thailand in the early 1960s and in 1964 and 1965.  
Other excerpts include additional information as to specifics 
of spraying of the defoliant in Vietnam, to include a 
herbicide spray map as to that country.  Other 
articles/excerpts include a report on the health effects of 
herbicides used in Vietnam and one on the Vietnam Service 
Medal.  

According to recent directives of the Department of Defense 
(DOD) from January 2003, the DOD received a listing from the 
Defense Department of locations outside of Vietnam where 
Agent Orange was used or tested.  One of these sites was 
Thailand, from 1964 to 1965.

Review of the veteran's statements and testimony at a January 
2004 personal hearing reflects that it is his contention that 
he was exposed to Agent Orange while he was in Thailand.  He 
acknowledged that he did not go to the Republic of Vietnam.  

Of record is a November 2002 statement by a VA physician in 
which it was noted that the veteran was exposed to Agent 
Orange while in Vietnam and was being treated at that time 
for disabilities to include diabetes mellitus.  

The veteran's service record reflects no service in the 
Republic of Vietnam.   The National Defense Service Medal is 
awarded to all veterans who served honorably between January 
1961 and August 1974, and is therefore not indicative as to 
whether the veteran was actually stationed in the Republic of 
Vietnam.  See U.S. Dep't. of Defense Manual of Military 
Decorations and Awards, Appendix D at D-17, July 1990.  The 
Vietnam Service Medal is awarded to veterans who served 
between July 1965 and March 1973 in Vietnam, Thailand, Laos, 
or Cambodia in direct support of operations in Vietnam.  
Similarly, the veteran's receipt of this medal is also not 
indicative of his presence in Vietnam because this medal was 
awarded to those veterans, such as the appellant, who served 
in Thailand.  Id. at D-20.  Finally, the Republic of Vietnam 
Campaign Medal was awarded to all service personnel who 
served in South Vietnam or who served outside of the 
geographical limits of Vietnam and contributed direct support 
to the forces in Vietnam.  See U.S. Dep't. of Defense Manual 
of Military Decorations and Awards, at 7-7, September 1996.  
Therefore, the veteran receipt of this medal is also not 
indicative of his actual service in Vietnam.  

In summary, the Board finds that the veteran receipt of the 
aforementioned award does not show that he actually served in 
the Republic of Vietnam.  Most importantly, the veteran 
himself testified in 2004 that he served in Thailand, and not 
in Vietnam.  

Because the veteran did not serve in the Republic of Vietnam, 
he is not entitled to presumptive service connection for 
diabetes mellitus based on exposure to herbicides.  38 C.F.R. 
§§ 3.307 (a)(6)(iii); 3.309(e).

Nevertheless, the veteran can still establish service 
connection for diabetes mellitus, type II, with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  There is no record of diabetes shown in service 
or manifestations of such to a compensable degree within one 
year following the veteran's discharge from service.  The 
first diagnosis of diabetes mellitus was in 2001, more than 
five  years following the veteran's discharge from service.  
There is no competent evidence of record attributing the 
veteran's diabetes mellitus, type II, to his active service.  
While the veteran has asserted that his diabetes mellitus, 
type II, was incurred in service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, there is a lack of 
competent evidence of a nexus between the post-service 
diagnosis of diabetes mellitus and service.  

In addition, no competent evidence has been presented to 
support the veteran's assertions of being exposed to Agent 
Orange in connection with his service duties in Thailand.  
While it is noted that there was spraying of this exfoliant 
in the 1960s, the veteran was not in the country until 1972.  
There is no objective evidence of record to suggest that he 
was exposed to herbicides while in the country.  To concede 
that the veteran was exposed to Agent Orange while in 
Thailand would be purely speculative.  

The Board has considered the VA physician's statement that 
the veteran currently has diabetes mellitus and that he was 
exposed to Agent Orange while in Vietnam.  However, the Board 
does not consider this opinion which, it might be argued, 
supports the veteran's claim, as probative of the matter at 
hand for the following reasons.  It is significant that the 
VA doctor's opinion as to history was apparently based solely 
upon statements made by the veteran.  The Court has held that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant].  In 
this case, the evidence is clear and it reflects that the 
veteran did not serve in Vietnam as reported by the doctor.  

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court of Appeals for Veterans Claims has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Finally, under 38 U.S.C.A. § 5103A(d), the Secretary is 
required to provide a medical examination or obtain a medical 
opinion if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  The veteran certainly suffers from diabetes 
mellitus.  However, in a the absence of any evidence of a 
nexus between that diabetes mellitus and service, no medical 
examination or opinion need be provided.  Id.  Such 
examination would not serve to assist the veteran in 
establishing his claim, and VA is not required to aid the 
veteran in such circumstances.  38 U.S.C.A. § 5103A(a)(2).  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus, to include as due 
to Agent Orange exposure, is denied.  



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


